Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.  Applicant argues that “Refl does not relate to nor disclose generating a mosaic image. In addition, Refl does not disclose nor suggests generating a mosaic image in the specific manner recited in claim 1.”  
The examiner disagrees, in the rejection of claim1, ref1 discloses how each image block is corrected.  Each image block reads on generating a separate image.  The final rain free image that is generated by combining the individual image blocks reads on the generating mosaic image step.  
Regarding claim 20, see the 103 rejection below.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102a1 as being anticipated by CN109360156B (this is the Google machine translation of the reference that is in the IDS, referred to as “ref1” herein).
Regarding claim 1, ref1 discloses a computing apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to (see abstract, the method is done on a computer): 
obtain a plurality of sub area images by segmenting an input image into a plurality of sub areas (page 8/13, paragraph starting with The second step and the paragraph starting with And dividing), 
extract a feature from each of the plurality of sub area images, generate a plurality of source images respectively corresponding to the plurality of sub areas using an image generation neural network, the image generation neural network using, as a condition, the feature extracted from each of the plurality of sub area images (page 8/13, paragraph starting with “Previous methods of rain removal”), and 
generate a mosaic image by combining the plurality of source images respectively corresponding to the plurality of sub areas (see the abstract and page 8, paragraph starting with “In this embodiment, the generator is used”).
Regarding claim 2, see page 8/13, paragraph starting with “Previous methods of rain removal….” 
Regarding claim 3, see page 8/13, paragraph beginning with “the goal of the generator….”
Regarding claim 4, see page 9/13, paragraph beginning with the countermeasure error function for CGAN….
Regarding claim 5, ref1 discloses a computing apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to (see the abstract, the method must be performed on a computer): 
segment an empty image into a plurality of sub areas, generate a plurality of source images respectively corresponding to the plurality of sub areas using an image generation neural network, and generate a mosaic image by combining the plurality of source images respectively corresponding to the plurality of sub areas (see the rejection of claim 1 and page 8/13, paragraph starting with “Previous methods of rain removal….”)  
wherein to generate the plurality of source images the processor is configured to execute the one or more instructions stored in the memory to: obtain an esthetics score of a previously generated source image by evaluating esthetics of the previously generated source image, and generate the plurality of source images respectively corresponding to the plurality of sub areas using the image generation neural network, the image generation neural network using, as a condition, the esthetics score of the previously generated source image (see page 9/13, “the counter measure error function for CGAN…” until the paragraph beginning with “for smoothing…”)
Regarding claim 6, see page 9/13 paragraph starting with the counter measure error function for CGAN…uses a pretrained database.  
Regarding claim 7, see the rejection of claim 1.  
Regarding claim 8, see the rejection of claim 2.
Regarding claim 9, see the rejection of claim 5.
Regarding claims 10-13, see the rejection of claims 1-4.
Regarding claims 14-15, see the rejection of claims 5-6.  
Regarding claims 16-17, see the rejection of claims 1-2.
Regarding claim 18, see the rejection of claim 5.
Regarding clam 19, see the rejection of claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over ref1 in view of Hickman (8436853).
Regarding claim 1, ref1 does not explicitly disclose geometry, texture, and color features being determined.  
Column 9 lines 20-30 of Hickman teach analyzing these features of an image.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in ref1 the ability to analyze specific image features as taught by Hickman because it allows the system determine if these features are present in each image.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666